Citation Nr: 0403066	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957, and from August 1957 to November 1985.

In a January 2002 decision the Columbia, South Carolina, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA) denied entitlement to service 
connection for hypertension.  The RO again denied service 
connection for hypertension in a June 2002 rating decision.  
The veteran's notice of disagreement was received in July 
2002.


FINDINGS OF FACT

1.  The veteran was not diagnosed with hypertension during 
service or the year following service.

2.  There is no competent evidence that diabetes, or other 
disease or injury in service, caused or permanently worsened 
the veteran's current hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service; 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hypertension is not proximately due to or the result of 
his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records, VA medical records, and statements from the veteran.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has not been afforded an examination.  However, 
as will be discussed below, there is no competent evidence 
that the disability may be related to diabetes or any other 
disease or injury in service.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  In letters 
dated in December 2001, March 2002, August 2002, and December 
2002, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.  The January 2003 statement 
of the case, also informed the veteran that, in order to show 
service connection of hypertension as secondary to diabetes, 
the veteran would need to supply a doctor's statement that 
there was a relationship between the two conditions.  In his 
February 2003 substantive appeal, the veteran indicated that 
he did not have any medical evidence regarding a link between 
his hypertension and diabetes.  He asserted that his VA 
medical records showing treatment for both conditions should 
be sufficient to demonstrate such a link.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court ruled that, before the VA 
agency with original jurisdiction over a claim (the AOJ, 
usually an RO) issues an initial unfavorable decision on a 
service-connection claim, that AOJ must provide the claimant 
notice to submit to VA any evidence pertaining to the claim 
that the claimant has in his or her possession.  See 38 
C.F.R. § 3.159(b) (2003).  In this case, the RO issued a 
December 2001 notice to the veteran indicating the type of 
evidence the veteran should provide to support his claim for 
service connection for hypertension.  The notice indicated 
that the veteran could get any relevant medical records 
himself and send them directly to VA.  The unmistakable 
implication of this communication was that if he had evidence 
in his possession he should send it to VA.  The December 2001 
notice preceded the RO's January 2002 rating decision, which 
was the earliest decision denying service connection for 
hypertension.  The veteran was provided additional notice in 
March 2002, and the RO provided a June adjudication of the 
claim without regard to its earlier decision.  The Board 
concludes that the manner in which the RO notified the 
veteran of his opportunity and responsibility to submit 
evidence does not constitute any error that is prejudicial to 
the veteran's claim.


II.  Service Connection for Hypertension

The veteran contends that he has hypertension that developed 
as a result of his service-connected diabetes mellitus.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of certain chronic diseases, including hypertension, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran's service medical records do not indicate that he 
had high blood pressure during service.  Reports of medical 
examinations from 1955 to 1980 show blood pressure readings 
with systolic pressure ranging from 106 to 128, and diastolic 
pressure ranging from 66 to 86.  An outpatient treatment 
record from August 1985 shows blood pressure of 130/90.  On 
the veteran's October 1985 retirement examination, his blood 
pressure was 130/80.  He was never diagnosed with 
hypertension during service.  During the year following the 
veteran's separation from service, on VA medical examination 
in January 1986, his blood pressure was 120/80.  There are no 
other medical records indicating the veteran's blood pressure 
during the year following service.  Thus, the preponderance 
of the evidence indicates that the veteran did not have 
hypertension during service or during the year following his 
service.

Over several years after service, the veteran received 
medical treatment at military hospitals.  Outpatient 
treatment notes contain the following blood pressure 
readings: 130/80 in October 1990, 140/90 in November 1990, 
127/78 in February 1992, 136/76 in March 1992, 138/72 in 
October 1992, 112/68 in June 1993, 146/76 in June 1993, 
127/62 in May 1994, 122/73 in June 1994, 132/66 in July 1994, 
142/81 in March 1995, 137/70 in May 1995, 148/76 in October 
1995, 144/83 in May 1996, 126/83 in May 1996, 152/82 in 
January 1997, 166/90 and 162/88 in October 1997, and 146/88 
in November 1997.  The treatment notes did not contain any 
discussion of the veteran's blood pressure, and hypertension 
was not diagnosed.

The veteran has also received outpatient treatment at VA 
facilities.  The claims file contains outpatient treatment 
notes dated from 1999 to 2002.  In November 1999, the 
veteran's pressure was 135/82.  In January 2001, it was 
146/78.  In February 2001, the veteran reported several home 
blood pressure readings, most of them showing systolic 
pressure in the 150s to 170s, and diastolic pressure in the 
80s to 90s.  The VA practitioner started the veteran on 
medication for hypertension.  In March 2001, the VA 
practitioner noted that medication for diabetes should be 
considered.  The veteran was given a glucose meter in July 
2001, and was started on medication for diabetes in August 
2001.  Treatment notes from 2001 and 2002 reflect the 
continuation of medications for hypertension and for 
diabetes.  In a September 2001 examination, the veteran 
reported a history of diabetes mellitus and hypertension, 
each since approximately 1996.

On VA examination in January 2002, the veteran stated that he 
had learned that he had elevated blood sugars in 
approximately 1996, and that he had been diagnosed with 
diabetes in July 2001.  He stated that he had been diagnosed 
with hypertension in approximately 1998.  In the January 2002 
examination the blood pressure readings were 184/81 and 
160/70.  The examiner's diagnoses included diabetes mellitus 
and hypertension; but the examiner did not state whether 
there was a relationship between those two disorders. 

The veteran points out that medical records show that his 
hypertension and diabetes were both diagnosed at about the 
same time.  He asserts that the development of the two 
disorders at about the same time shows that the diabetes 
caused the hypertension.  

The medical records reflect that physicians started the 
veteran on medication for diabetes and for hypertension in 
the same year, 2001.  The development of the two disorders at 
close to the same time, however, is not sufficient to show 
that one of the disorders caused the other.  A medical 
finding or opinion would be necessary to show that the 
diabetes caused or aggravated his hypertension.  The veteran 
does not have medical training, and he is not competent to 
provide a probative opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence or 
opinion that the veteran's diabetes led to his hypertension, 
the preponderance of the evidence is against service 
connection for hypertension on a secondary basis.


ORDER

Entitlement to service connection for hypertension is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



